DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.
Claim 35, 63, 68-69, and 83 have been amended. Claims 80 and 86-87 have been newly canceled and no claims have been newly added. 
	
Claims 35, 37, 39, 63, 65-79, and 81-85 are currently pending.
Claims 70-73 and 78-79 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply received on 10/05/2015.
Claims 35, 37, 39, 63, 65-69, 74-77, and 81-85 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/520569 and 61/571663, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These provisional applications do not provide a disclosure for the addition of Lgr5 agonists as a genus to a culture medium as required by claims 35 and 63. Provisional 61/520569 does not provide support for the use of human intestinal stem cells, human small intestinal crypts or human colonic crypts as required by claim 69, but provisional 61/571663 does provide support for claim 69. Therefore claim 69, which is limited to R-spondin as an Lgr8 agonist and cell types of human intestinal stem cells, human intestinal crypts and human colonic crypts, has been examined with the effective filing date of 06/30/2011.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35, 37, 39, 63, 65, 67-69, 74-77, 81-85  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al (WO 2010/090513-from IDS filed 09/08/2015) in view of Tseng et al (US 2007/0010008), Dennis et al (US 5981483-previously cited), McKay et al (US 2008/0242594) and Peng et al (In Vitro Cell Developmental Biology-Animal, 2009-from IDS filed 09/08/2015).

Claim 35 is drawn to a method for expanding a single epithelial stem cell or a population of epithelial stem cells to obtain an organoid comprising culturing the epithelial stem cell in an expansion medium, wherein the expansion medium comprises i. an agonist of Lgr5 ii. one or more TGF-beta inhibitor, wherein the TGF-beta inhibitor is an inhibitor of ALK5, ALK4 and/or ALK7 signaling, iii. a BMP inhibitor; iv. a mitogenic 
Claim 63 is drawn to a method for screening for a therapeutic or prophylactic drug or cosmetic comprising expanding a single epithelial stem cell or a population of epithelial stem cells to obtain an organoid comprising culturing the epithelial stem cell in an expansion medium, wherein the expansion medium comprises (i) an agonist of Lgr5 and (ii) one or more TGF-beta inhibitor, wherein the TGF-beta inhibitor is an inhibitor of ALK5, ALK4 and/or ALK7 signaling; iii. a BMP inhibitor; and iv. a mitogenic growth factor; and wherein the culture media allows epithelial stem cell growth for at least three months,
exposing the organoid to one or a library of candidate molecules; evaluating the organoid for a change in the organoid and identifying one or more candidate molecules that causes the change as a potential drug or cosmetic.
The phrase “wherein the TGF-beta inhibitor is an inhibitor of ALK5, ALK4 and/or ALK7” is interpreted as a characteristic of the TGF-beta inhibitor and not as additional method steps in the claimed invention. The TGF-beta inhibitors claimed by Applicant are deemed to inherently possess this feature.
The phrase “wherein the culture media allows epithelial stem cell growth for at least three months” is interpreted as a characteristic of the culture media and not as additional active method steps in the claimed invention. Culture media that contain those culture elements recited in the claims are deemed to inherently possess this property.
Regarding claims 35 and 63, Sato et al teach methods for culturing epithelial stem cells in the presence of a basal medium for animal or human cells to which is added a BMP inhibitor and a Wnt agonist (page 2 lines 15-24). The epithelial stem cells can be obtained from the small intestine (page 2 lines 25-30, page 5 lines 1-5). In a preferred method the epithelial stem cells are attached to an extracellular matrix, preferably Matrigel (page 5 line 32 to page 6 line 27) which inherently interacts with the cellular membrane protein integrin according to Applicant's disclosure (page 102 lines 1-6 of Applicant's specification as filed). In a preferred method, a first culture medium comprises Noggin as BMP inhibitor, EGF as mitogenic growth factor, R-spondin 1 (Lgr5 agonist) as Wnt agonist, supplemented with B27, gastrin and nicotinamide (page 13 lines 10-15). Changing from a first culture medium for expansion to a second culture medium for differentiation is also taught (pages 13-14).
Sato et al also teach methods of using their organoids in a drug discovery screen or toxicity assay (page 22 lines 1-3). The organoids are exposed to libraries of molecules in order to identify a molecule that affects the organoids. The cells are preferably exposed to multiple concentrations of test agents for a period of time and evaluated for any change in the cell, including morphology and  proliferation (page 22 lines 1-21). Human cells are included (page 70 lines 4-17).
Sato et al specifically indicates that the Wnt agonist is selected from one or more of a Wnt family member, R-spondin 1-4, Norrin and a GSK inhibitor (page 10 lines 8-9) and therefore suggests a further Wnt agonist is a suitable addition to the culture medium.
Sato et al do not specifically include a TGF-beta inhibitor in their culture medium.

Dennis et al teach that all forms of TGF-beta have been found to reversibly inhibit growth activity in normal, epithelial cell types and that in tissue culture TGF-beta has been shown to inhibit cell growth by blocking both cdk-4/cyclinD activation and cdk2/cyclinE activity, events required for G1 to S phase transition (column 1 lines 37-44).
One of ordinary skill in the art would have been motivated to use a TGF-beta inhibitor, such as SB-431542, in the method of Sato et al because Tseng et al teaches that this beneficially promotes expansion of a desired stem cell. One of ordinary skill in the art would have been motivated to remove the TGF-beta inhibitor for subsequent differentiation of the expanded stem cell as Tseng et al indicates that this would allow for differentiation and Sato et al indicate that it is beneficial to differentiate the expanded cells as well. One of ordinary skill in the art would have had a reasonable expectation of success because both Sato et al and Tseng et al are drawn to the expansion and differentiation of epithelial stem cells. One of ordinary skill in the art would have had 
Regarding claims 35 and 69, the combined teachings of Sato et al, Tseng et al and Dennis et al render obvious Applicant’s claimed invention as described above, and Sato et al specifically indicates that the Wnt agonist is selected from one or more of a Wnt family member, R-spondin 1-4, Norrin and a GSK inhibitor (page 10 lines 8-9) and therefore suggests a further Wnt agonist is a suitable addition to the culture medium, but do not specifically suggest the addition of a p38 inhibitor. 
McKay et al teach methods that relate to methods for promoting stem cell proliferation and survival (page 1 para 2). Contacting stem cells or progenitor cells with a p38 inhibitor is taught to increase survival and/or proliferation of stem cells and progenitor cells.
Peng et al teach that the inhibition of p38 pathway facilitates ex vivo expansion of skin epithelial stem and progenitor cells (Title, abstract, page 559, column 1). Epithelial clonal growth with inhibitors of p38 exhibited sustained clonogeneity, stem-cell characteristics and higher cell proliferation (page 561, column 2-page 562).
One of ordinary skill in the art would have been motivated to include a p38 inhibitor in the method of Sato et al because McKay et al and Peng et al teach that its addition will promote the survival and proliferation of the stem and progenitor cells, specifically epithelial stem cells. One of ordinary skill in the art would have had a 
Therefore the combined teachings of Sato et al, Tseng et al, Dennis et al,  McKay et al and Peng et al render obvious Applicant’s invention as claimed.



Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Sato et al (WO 2010/090513-from IDS filed 09/08/2015) in view of Tseng et al (US 2007/0010008), Dennis et al (US 5981483-previously cited), McKay et al (US 2008/0242594) and Peng et al (In Vitro Cell Developmental Biology-Animal, 2009-from IDS filed 09/08/2015) as applied to claims  35, 37, 39, 63, 65, 67-69, 74-77, 81-85 above, and further in view of Asahara et al (US 2008/0166327).
Claim 66 is drawn to the method of claim 35 and further includes wherein the total concentration of the one or more inhibitor of ALK5, ALK4 and/or ALK7 to be included in the expansion medium is between 10 nM and 100 µM. 
(Claim 35 refers to wherein a TGF-beta inhibitor is the inhibitor of ALK5, ALK4 and/or ALK7.)
The combined teachings of Sato et al, Tseng et al, Dennis et al and McKay et al render obvious Applicant’s claimed invention as described above, but are silent with regard to the concentrations of the TGF-beta inhibitor.
Asahara et al teach methods for expanding undifferentiated progenitor cells in vitro and include the addition of a TGF-beta inhibitor (page 1 para 3). Suitable 
Therefore one of ordinary skill in the art would have been motivated to use the TGF-beta inhibitor concentration of about 1 μM in the method of Sato et al because Asahara et al indicate that this is a suitable concentration for the expansion of undifferentiated progenitor cells in vitro. One of ordinary skill in the art would have had a reasonable expectation of success because Sato et al, Tseng et al and Asahara et al are all drawn to the expansion of undifferentiated cells.
Therefore the combined teachings of Sato et al, Tseng et al, Dennis et al, McKay et al, Peng et al and Asahara et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 37, 39, 63, 65-69, 74-77, and 81-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10-14 and 20-25 of U.S. Patent No. 10,597,633 in view of Sato et al (WO 2010/090513-from IDS filed 09/08/2015) in view of Tseng et al (US 2007/0010008), Dennis et al (US 5981483-previously cited), McKay et al (US 2008/0242594), Peng et al (In Vitro Cell Developmental Biology-Animal, 2009-from IDS filed 09/08/2015) and Asahara et al (US 2008/0166327).
The claims of patent ‘633 are drawn to methods of culturing epithelial stem cells in an expansion medium that contains a Wnt agonist that is a Lgr5 agonist, a TGF-beta inhibitor, include a BMP inhibitor (claim 4), mitogenic growth factors (claim 5), and a p38 inhibitor (claim 13). While the claims do not include all these features in one embodiment, one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include all of these components in an expansion medium for epithelial stem cells based on the teachings of Sato et al, Tseng et al, Dennis et al, McKay et al and Peng et al as described above. The concentration of the TGF-beta inhibitor is also rendered obvious by the teachings of Asahara et al as described above.
Therefore the combined teachings of the patent claims and Sato et al, Tseng et al, Dennis et al, McKay et al, Peng et al and Asahara et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 07/30/2020 have been fully considered but they are not persuasive.
Applicant argues that they are maintaining their previous rebuttal of the rejection of the claims over the combination of Sato, Tseng and Dennis and recite reasons (1)-(4) from previous arguments filed 11/01/2019 (pages 8-12).
This is not found persuasive for the same reasons as the Examiner has recited previously at pages 11-18 of the previous office action filed 01/30/2020.
Applicant argues that they are additionally maintaining that the presence of a TGFbeta inhibitor that is an ALK5/4/7 inhibitor in the expansion medium of the claimed method resulted in organoids having significantly increased passage number and thus 
This is not found persuasive because Tseng specifically indicates that this is expected (page 1 para 7, page 3 para 22). One of ordinary skill in the art would have been motivated to use a TGF-beta inhibitor, such as SB-431542, in the method of Sato et al because Tseng et al teaches that this beneficially promotes expansion of a desired stem cell. In addition, the claims do not require an active step for growing the cells for at least three months only that the expansion medium allows the cells to do so.
Applicant argues that the specification provides experimental data to establish that the combination of a TGFbeta inhibitor and a p38 inhibitor was found to synergistically increase the number of passages, and thus the culture period, of human organoids formed in the presence of these two compounds and that this result was surprising and thus unexpected (pointing to pages 2, 28, 87 and Figure 2B of the Specification as evidence). Applicant argues that nothing in McKay teaches or suggests that the combination of a p38 inhibitor and a TGFbeta inhibitor yields a synergistic effect on an organoid passage number and thus culture longevity. Applicant argues that there is no teaching of an extended culture period in McKay and nor would the skilled person reasonably consider such an extended culture period to be obvious in view of McKay. Applicant asserts that McKay are limited to culture at most on the order of days. Applicant asserts that McKay focuses almost exclusively on the effect of p38 inhibitors on neural stem cells and on embryonic stem cells and thus do not extend to epithelial stem cells as claimed.
. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Sato et al., “Role of p38 MAPK in Transforming Growth Factor Beta Stimulation of Collagen Production by Scleroderma and Healthy Dermal Fibroblasts”, The Journal of Investigative Dermatology, 2002, Vol. 118, pp. 704-711.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.